ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-312, concluding that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of six months for his unethical conduct in five matters, including violation of RPC 1.2(d) (counseling a client in conduct the attorney knows is illegal, criminal or fraudulent), RPC 1.5(b) (failure to set forth the basis or rate of his fee in writing), RPC 1.7(a)(1) (concurrent conflict of interest where the representation of one client is adverse to another client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CARL D. GENSIB is suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 9, 2012; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*422ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.